ContactChris Grandis FOR RELEASE Media Relations Director Moved on PR Newswire Corporate November 11, 2009 703.641.2316 cgrandis@csc.com Bryan Brady Vice President, Investor Relations Corporate 703. 641.3000 investorrelations@csc.com CSC REPORTS SOLID SECOND QUARTER RESULTS Improvements in Key Financial Measures Continue FALLS CHURCH, Va., Nov. 11 - - CSC (NYSE: CSC) today reported second quarter fiscal 2010 revenue of $4.0 billion and fully diluted earnings per share (EPS) of $1.40, compared to second quarter fiscal 2009 revenue of $4.2 billion and EPS of $2.95 (including net tax benefits of $2.27 from resolution of prior year domestic and international tax audits). Highlights include: · New business awards of $4.58 billion; · Pre-tax margin of 6.43%, a 204 basis points improvement from the previous year; · Operating margin of 8.44%, a 179 basis points improvement from the previous year; · Operating cash flow of $572 million, as compared to $401 million in 2Q09; · Free cash flow of $429 million, as compared to $166 million in 2Q09. Commenting on the results, CSC Chairman and Chief Executive Officer Michael W. Laphen said, “We are pleased with our Q2 results, most notably our significant, sequential and year over year, continuing performance improvements in cash flow, operating income, and margin rate. Additionally, new business awards in the quarter also increased sequentially and that momentum continues into the third quarter.” New Business Awards For the quarter, the new business awards totaled $4.58 billion. Across the three lines of business, North American Public Sector (NPS) contributed $3.23 billion, Business Solutions and Services (BSS) reported $0.98 billion, and Managed Services Sector (MSS) closed $0.37 billion of new business.Thus far in the third quarter of fiscal 2010, the company has secured new business awards of approximately $4.2 billion including the yet to be finalized Zurich Financial Services Group contract. Business Outlook “In MSS, our new business activity is strong,” said Laphen, “benefitting from the counter-cyclical pressure for businesses to look to outsourcing as a means of achieving necessary cost reductions and earnings improvement. Our year-to-date bookings support our optimism for the second half of this fiscal year. However, demand for short term IT consulting projects is still subdued and this is currently impacting our BSS sector. Our Federal business continues to experience growth due to the company’s solid market position, performance and customer satisfaction, and we remain confident that NPS revenue will grow at mid to high single digits this fiscal year.” Lines of Business NPS revenue was $1.62 billion, up 8.5% from the previous year. MSS revenue was $1.58 billion, down 12.5% from the previous year and down 7.4% in constant currency.
